           Case: 20-10845 Doc: 165-1              Filed: 08/19/20 Page: 1 of 32
             Case: 20-10845 Doc: 132              Filed: 07/06/20 Page: 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF OKLAHOMA

 IN RE:
                                                             Case No. 20-10845-SAH
 TRUE COLOURS, INC.                                          (Chapter 11)
                                                Debtor.

                  DEBTOR’S AMENDED PLAN OF REORGANIZATION

   A. Description and History of Debtor’s Business

       True Colours, Inc. (“Debtor”) is a corporation. Since 2012, Debtor has been in the

   business of florist services and event rental services. Debtor’s sole source of revenue is from

   florist services and event rentals. With respect to the event rental aspect of Debtor’s

   business, Debtor provides certain items to its customers for weddings and other large events.

   The types of items Debtor provides for its event rental service include, but is not limited to,

   tables, chairs, linens, china, and other glassware. When Debtor first became incorporated, it

   only provided florist services. Then, in 2016, Debtor added the event rental service.

       Brian Hobbs is the sole owner and president of Debtor. Mr. Hobbs is the only insider of

   Debtor and will be compensated at the rate of $5,000 per month for the remainder of 2020,

   then $7,500 for January through December 2021, then $10,000 per month for January

   through December 2022, then $12,000 per month thereafter. Mr. Hobbs salary will be paid

   contingent upon play payments being made timely.

   B. Liquidation Analysis

       To confirm the Plan, the Court must find that all creditors and equity interest holders who

do not accept the Plan will receive at least as much under the Plan as such claim and equity-

interest holders would receive in a chapter 7 liquidation. The liquidation analysis required by 11

U.S.C. § 1190 is attached to the Plan as Exhibit “A.” Pursuant to Schedule B, Debtor contends
           Case: 20-10845 Doc: 165-1               Filed: 08/19/20 Page: 2 of 32
             Case: 20-10845 Doc: 132               Filed: 07/06/20 Page: 2 of 9




that no unsecured creditors would receive anything if this case were a case under chapter 7.

   C. Ability to Make Future Plan Payments and Operate Without Further

       Reorganization

       Debtor must also show that it will have enough cash flow over the life of the Plan to

   make the required Plan payments and operate Debtor’s business. Projections that support the

   Debtor’s ability to make all payments required by the Plan are attached to the Plan as Exhibit

   “B.” See 11 U.S.C. § 1190.

       Debtor’s financial projections show that the Debtor will have projected disposable

income (as defined by 1192(d) of the Bankruptcy Code) for the period described in § 1191(c)(2)

to make all required plan payments.

       Debtor will be the disbursing agent for all post-confirmation plan payments. The

   Subchapter V Trustee, Stephen Moriarty, will not disburse payments on behalf of Debtor.

       The final Plan payment is expected to be paid thirty-six months from the date of the entry

of the order confirming this plan.

       Debtor has attached a three-year projected budget. Debtor created the projected budget

taking into consideration the effects of COVID-19. Debtor anticipates that during the first several

months after filing of this plan that it will be impacted by COVID-19 and will be limited on what

it can pay to its creditors. The attached Exhibit “C” provides a detailed listing of treatment of

Debtor’s creditors. Exhibit “C” provides that some creditors will begin receiving payments

several months after the filing of this plan, which is due to decreased revenue as expected by the

Debtor due to the effects of COVID-19.

       Pursuant to 11 U.S.C. § 1191(c)(3)(B), in the event that Debtor defaults in payments

required pursuant to this plan, creditors may exercise any and all rights and remedies that they
           Case: 20-10845 Doc: 165-1                Filed: 08/19/20 Page: 3 of 32
             Case: 20-10845 Doc: 132                Filed: 07/06/20 Page: 3 of 9




may have to protect their respective interests, including any and all state court remedies.

        ARTICLE 1: SUMMARY

        Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one. (If you do not have an attorney, you may wish to consult

one).

        This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the

“Code”) proposes to pay Debtor’s creditors from the revenue generated by Debtor. This Plan

provides for1:

                         (1)         Classes of administrative claims

                         (1)         Classes of priority claims;

                         (1)         Classes of secured claims;

                         (1)         Classes of non-priority unsecured claims;

                         (1)         Classes of equity security holders.



        Payment of non-priority unsecured claims. Unsecured Claims - Debtor proposes to pay

its Excess Funds to the unsecured creditors over a three (3) year period starting in January 2021.

Debtor proposes that such payments will be distributed on a quarterly basis and will be paid thirty

(30) days after the end of each quarter. Excess Funds are defined as any amount in excess of two (2)

x Debtor 's average monthly operational expenses. Debtor will calculate the average monthly

operational expenses by taking the average of the prior three (3) months operational expenses. Any

amount in excess of this amount will be distributed 70% to the unsecured creditors and 30% will be

retained by Debtor. By way of example , if Debtor 's average monthly operational expenses for the




1 See attached Exhibit “C” for a breakdown of the treatment of all debts.
            Case: 20-10845 Doc: 165-1                Filed: 08/19/20 Page: 4 of 32
              Case: 20-10845 Doc: 132                Filed: 07/06/20 Page: 4 of 9




period from January through March 2021 are $100,000, and Debtor has $340,000 in gross revenue

for the quarter ending March 31, 2020, then Debtor will split $140,000 ($340,000 - $200,000) on a

70/30 basis with the unsecured creditors. In this example, Debtor would pay $98,000 ($140,000 x

70%) to the unsecured creditors on April 30, 2020.

        Payment of administrative expenses and priority claims: This Plan provides for full

payment of administrative expenses and priority claims.

        All creditors and equity security holders should refer to Articles 3 through 6 of this Plan for

information regarding the precise treatment of their claim.

        Article 2: Classification of Claims and Interests

        2.01. Class 1: All allowed administrative claims pursuant to 11 U.S.C. § 503.

        2.02. Class 2: All allowed claims entitled to priority under § 507(a) of the Code (except

administrative expenses under § 507(a)(2)).

        2.03. Class 3: All allowed secured claims.

        2.04: Class 4. All allowed unsecured claims.

        2.05. Class 5. Equity interests of the Debtor.

        Article 3: Treatment of Administrative Expenses and Priority Claims.

        3.01: Administrative expenses: Administrative expenses allowed under 11 U.S.C. § 503

will be paid in full on the effective date of this Plan, in cash, or upon such other terms as may be

agreed upon by the holder of the claim and the Debtor.

        3.02: Priority tax claims: Each holder of an allowed priority tax claim will be paid in

monthly installments over sixty months beginning thirty (30) days after the Effective Date of the

plan.

        3.03: Equity Interests of the Debtor: Brian Hobbs is 100% owner of Debtor. Debtor will

pay Brian Hobbs a salary of $5,000 per month for the remainder of 2020, then $7,500 per month
            Case: 20-10845 Doc: 165-1               Filed: 08/19/20 Page: 5 of 32
              Case: 20-10845 Doc: 132               Filed: 07/06/20 Page: 5 of 9




for January through December 2021, then $10,000 per month for January through December

2022, then $12,000 per month thereafter. Mr. Hobbs salary will be paid contingent upon play

payments being made timely. Brian Hobbs will retain 100% of his equity interest in the newly

reorganized Debtor.

        Article 4: Treatment of Other Claims and Interests Under the Plan:

        See attached Exhibit “C” for a breakdown of the treatment of claims.

        Article 5: Allowance and Disallowance of Claims

        5.01: Disputed claim. A disputed claim is a claim that has not been allowed or disallowed

and as to which either:

        (i) A proof of claim has been filed or deemed filed, and the Debtor or another party in interest

has filed an objection; or

        (ii) No proof of claim has been filed, and the Debtor has scheduled such claim as disputed,

contingent or unliquidated.

        5.02: Delay of distribution on a disputed claim: No distribution will be made on account of

a disputed claim unless and until it is allowed.

        5.03: Settlement of disputed claims. Debtor will have the power and authority to settle and

compromise a disputed claim with Court approval and compliance with Federal Rule of Bankruptcy

Procedure 9019.

        Article 6: Provisions For Executory Contracts And Unexpired Leases:

        (a) Debtor assumes the following executory contracts and unexpired leases as of the effective

date of the Plan:

            (1) Lease for commercial real property with L&J Realty;

            (2) Lease for commercial real property with Odd Fellows Development Group, LLC;

            4) Lease for personal property with Enverto.
            Case: 20-10845 Doc: 165-1                 Filed: 08/19/20 Page: 6 of 32
              Case: 20-10845 Doc: 132                 Filed: 07/06/20 Page: 6 of 9




        (b) Except for executory contracts and unexpired leases that have been assumed, and if

applicable, assigned either before the effective date or under section 6(a) of this Plan, or that are the

subject of a pending motion to assume, and if applicable assign, the Debtor will be conclusively

deemed to have rejected all executory contracts and unexpired leases as of the effective date.

Specifally, Debtor rejects the three (3) leases with Pawnee Leasing Corporation.

            A proof of claim arising from the rejection of an executory contract or unexpired lease

under this section must be filed no later than thirty (30) days after the date on which the Court enters

the order confirming this Plan.

        Article 7: Means for Implementation of this Plan:

Debtor will fund the Plan from its operations as a florist shop and event rental business.

        Article 8: General Provisions:

            8.01: Definitions and rules of construction: The definitions and rules of construction

set forth §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code are

used in this Plan.

            8.02: Effective date: The effective date of this Plan is the day that is 14 days after the

entry of the confirmation order. If, however, a stay of the confirmation order is in effect on that date,

the effective date will be the day after the date on which the stay expires or is otherwise terminated.

These periods are calculated as provided in Federal Rule of Bankruptcy Procedure 9006(a)(1).

            8.03: Severability: If any provision in this Plan is determined to be unenforceable, the

determination will in no way limit or affect the enforceability and operative effect of any other

provision in this Plan.

            8.04: Binding effect: The rights and obligations of any entity named or referred to in this

Plan will be binding upon and will inure to the benefit of the successors or assigns of such entity.

            8.05: Captions: The headings contained in this Plan are for convenience of reference

only and do not affect the meaning or interpretation of this Plan.
            Case: 20-10845 Doc: 165-1                Filed: 08/19/20 Page: 7 of 32
              Case: 20-10845 Doc: 132                Filed: 07/06/20 Page: 7 of 9




            8.06: Controlling effect: Unless a rule of law or procedure is supplied by federal law

(including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of

Oklahoma govern this Plan and any agreements, documents, and instruments executed in connection

with this Plan, except as otherwise provided in this Plan.

            8.08: Retention of Jurisdiction: The Court confirming the Plan may exercise

jurisdiction to the full extent necessary to administer this case after Plan confirmation and to

adjudicate any related adversary proceedings or contested matters including those relating to the

Plan, such as concerning the Plan’s construction, implementation, or modification. Neither this

provision nor anything in this Plan constitutes a limitation on or an expansion of the jurisdiction

authorized by title 28 of the United States Code.

            Article 9: Discharge:

        If Debtor’s Plan is confirmed under § 1191(a), on the effective date of the Plan, Debtor will

be discharged from any debt that arose before confirmation of this Plan, to the extent specified in §

1141(d)(1)(A) of the Code, except that Debtor will not be discharged of any debt:

                (i)     Imposed by this Plan; or

                (ii)    To the extent provided in § 1141(d)(6).

                If Debtor’s Plan is confirmed under § 1191(b), confirmation of this Plan does not

discharge any debt provided for in this Plan until the Court grants a discharge on completion of all

payments due within the first three (3) years of this Plan, or as otherwise provided in § 1192 of the

Code. The Debtor will not be discharged from any debt:

                (i)     On which the last payment is due after the first three (3) years of the plan, or

                        as otherwise provided in § 1192; or

                (ii)    Excepted from discharge under § 523(a) of the Code, except as provided in

                        Rule 4007(c) of the Federal Rules of Bankruptcy Procedure.
           Case: 20-10845 Doc: 165-1             Filed: 08/19/20 Page: 8 of 32
             Case: 20-10845 Doc: 132             Filed: 07/06/20 Page: 8 of 9




                                             Respectfully Submitted,


                                             /s/ Gary D. Hammond
                                             Gary D. Hammond, OBA# 13825
                                             MITCHELL & HAMMOND
                                             An Association of Professional Entities
                                             512 N.W. 12th Street
                                             Oklahoma City, OK 73103
                                             405.216.0007 - Telephone
                                             405.232.6358 - Facsimile
                                             gary@okatty.com - Email
                                             ATTORNEY FOR DEBTOR




                                             /s/ Amanda R. Blackwood
                                             Amanda R. Blackwood, OBA #33839
                                             BLACKWOOD LAW FIRM, PLLC
                                             PO Box 6921
                                             Moore, OK 73153
                                             405.633.1464 -Telephone
                                             405.378.4466 – Facsimile
                                             amanda@blackwoodlawfirm.com – Email
                                             ATTORNEY FOR DEBTOR




                                CERTIFICATE OF MAILING

I certify that I served the foregoing document filed on June 8, 2020, using the Courts ECF
system to the following:

Office of the Assistant U.S. Trustee

Further, I certify that on June 8, 2020, a true and correct copy of this document was forwarded
via U.S. Mail, first class, postage prepaid and properly addressed to the following at the
addresses on Exhibit D.
Case: 20-10845 Doc: 165-1   Filed: 08/19/20 Page: 9 of 32
  Case: 20-10845 Doc: 132   Filed: 07/06/20 Page: 9 of 9




                            /s/ Amanda R. Blackwood
                            Amanda R. Blackwood
                         Case: 20-10845 Doc: 165-1 Filed: 08/19/20 Page: 10 of 32
                           Case:
                            Case:20-10845
                                  20-10845 Doc:
                                            Doc:132-1
                                                 1 Filed:
                                                      Filed:
                                                          03/11/20
                                                             07/06/20 Page:
                                                                        Page:
                                                                            5 of1 52
                                                                                  of 7


 Fill in this information to identify the case
 Debtor name          True Colours, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF OKLAHOMA

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand                                                                                                                            $185.00

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Arvest Checking account                                       Checking account                    8   6   6     6                    ($703.73)
3.2.    Arvest Checking account                                       Checking account                    0   0   1     8                     ($17.03)
3.3.    BancFirst Checking account                                    Checking account                    0   1   6     5                   ($1,278.74)

3.4.    First National Bank of Weatherford Checking
        account                                                       Checking account                    4   1   4     4                      $225.96
3.5.    Florist Federal Credit Union checking account                                                                                          $124.02
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            ($1,464.52)


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.


Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property
                       Case: 20-10845 Doc: 165-1 Filed: 08/19/20 Page: 11 of 32
                         Case:
                          Case:20-10845
                                20-10845 Doc:
                                          Doc:132-1
                                               1 Filed:
                                                    Filed:
                                                        03/11/20
                                                           07/06/20 Page:
                                                                      Page:
                                                                          6 of2 52
                                                                                of 7


Debtor       True Colours, Inc.                                                           Case number (if known)
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:           $34,774.10             –                 $0.00                  = .......................             $34,774.10
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:                 $0.00               –                 $0.00                  = .......................                   $0.00
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                          $34,774.10


 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
                       Case: 20-10845 Doc: 165-1 Filed: 08/19/20 Page: 12 of 32
                         Case:
                          Case:20-10845
                                20-10845 Doc:
                                          Doc:132-1
                                               1 Filed:
                                                    Filed:
                                                        03/11/20
                                                           07/06/20 Page:
                                                                      Page:
                                                                          7 of3 52
                                                                                of 7


Debtor       True Colours, Inc.                                                        Case number (if known)
             Name

     General description                         Date of the       Net book value of    Valuation method          Current value of
                                                 last physical     debtor's interest    used for current value    debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

     Home accessories for resale                                                                                            $65,000.00
22. Other inventory or supplies

     Flowers, vases, ribbons and
     related supplies                                                                                                        $2,200.00
23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                            $67,200.00

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method          Current value of
                                                                   debtor's interest    used for current value    debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                  $0.00

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 3
                       Case: 20-10845 Doc: 165-1 Filed: 08/19/20 Page: 13 of 32
                         Case:
                          Case:20-10845
                                20-10845 Doc:
                                          Doc:132-1
                                               1 Filed:
                                                    Filed:
                                                        03/11/20
                                                           07/06/20 Page:
                                                                      Page:
                                                                          8 of4 52
                                                                                of 7


Debtor       True Colours, Inc.                                                         Case number (if known)
             Name

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method         Current value of
                                                                    debtor's interest    used for current value   debtor's interest
                                                                    (Where available)
39. Office furniture

     Three desks, three chairs, two credenzas, two
     tables, two filing cabinets                                                                                             $3,000.00
     Display cabinets                                                                                                        $2,500.00
40. Office fixtures

     Fixtures: two work stations, chandeliers                                                                                $5,000.00
41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Large cooler                                                                                                            $8,000.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
                                                                                                                            $18,500.00
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method         Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value   debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. 2017 Cadillac Escalade                                                                                                $50,000.00

47.2. 2016 Chevy Express 3500                                                                                               $23,000.00
47.3. 2014 Dodge Ram Promaster 2500                                                                                         $20,000.00




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 4
                       Case: 20-10845 Doc: 165-1 Filed: 08/19/20 Page: 14 of 32
                         Case:
                          Case:20-10845
                                20-10845 Doc:
                                          Doc:132-1
                                               1 Filed:
                                                    Filed:
                                                        03/11/20
                                                           07/06/20 Page:
                                                                      Page:
                                                                          9 of5 52
                                                                                of 7


Debtor       True Colours, Inc.                                                          Case number (if known)
             Name

48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                    $93,000.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property          Nature and extent       Net book value of     Valuation method       Current value of
       Include street address or other description   of debtor's interest    debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),         in property             (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                          $0.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

      gardenpartyflowershop.com                                                                                                      Unknown




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
                       Case: 20-10845 Doc: 165-1 Filed: 08/19/20 Page: 15 of 32
                         Case:
                          Case:20-10845
                                20-10845 Doc:
                                          Doc:132-1
                                               1 Filed:
                                                     Filed:
                                                        03/11/20
                                                            07/06/20Page:
                                                                       Page:
                                                                          10 of
                                                                             6 of
                                                                                527


Debtor       True Colours, Inc.                                                          Case number (if known)
             Name

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

     Customer list                                                                                                            Unknown
64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                   $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                   Current value of
                                                                                                                   debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

     Furniture for event rental, rotary press three dishwashers, dryer, cooler stored in warehouse                         $305,000.00
     Misc. chairs and bar stools (under UCC-1 filed by Time Payment Corp.)                                                   $19,437.00
78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                           $324,437.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                     page 6
                              Case: 20-10845 Doc: 165-1 Filed: 08/19/20 Page: 16 of 32
                                Case:
                                 Case:20-10845
                                       20-10845 Doc:
                                                 Doc:132-1
                                                      1 Filed:
                                                            Filed:
                                                               03/11/20
                                                                   07/06/20Page:
                                                                              Page:
                                                                                 11 of
                                                                                    7 of
                                                                                       527


Debtor           True Colours, Inc.                                                                                  Case number (if known)
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                           ($1,464.52)
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                               $34,774.10

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                         $67,200.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                               $18,500.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                      $93,000.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +        $324,437.00

91. Total. Add lines 80 through 90 for each column.                        91a.            $536,446.58           +     91b.                  $0.00


                                                                                                                                                                   $536,446.58
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                         page 7
Case: 20-10845 Doc: 165-1 Filed: 08/19/20     Page: 17 of 32
  Case: 20-10845 Doc: 132-2 Filed: 07/06/20   Page: 1 of 4
Case: 20-10845 Doc: 165-1 Filed: 08/19/20     Page: 18 of 32
  Case: 20-10845 Doc: 132-2 Filed: 07/06/20   Page: 2 of 4
Case: 20-10845 Doc: 165-1 Filed: 08/19/20     Page: 19 of 32
  Case: 20-10845 Doc: 132-2 Filed: 07/06/20   Page: 3 of 4
Case: 20-10845 Doc: 165-1 Filed: 08/19/20     Page: 20 of 32
  Case: 20-10845 Doc: 132-2 Filed: 07/06/20   Page: 4 of 4
        Case: 20-10845 Doc: 165-1 Filed: 08/19/20                  Page: 21 of 32
          Case: 20-10845 Doc: 132-3 Filed: 07/06/20                Page: 1 of 9




                        Exhibit “C” To Debtor’s Plan of Reorganization

                 Scheduled Debts For Which A Proof of Claim Was Filed

Claim #    Creditor        Amount of Claim     Plan Treatment
   1    Arvest Bank          $71,060.20        Debtor proposes to surrender the 2017
                                               Cadillac that is pledged as collateral for this
                                               debt in full satisfaction of the claim.
  2     Financial              $8,267.99       Creditor filed a claim stating that the debt is
        Pacific                                unsecured. Debtor agrees with the claim and
        Leasing, Inc.                          proposes to pay the debt as unsecured.
  3     Financial              $8,027.68       Creditor filed a claim stating that the debt is
        Pacific                                unsecured. Debtor agrees with the claim and
        Leasing, Inc.                          proposes to pay the debt as unsecured.
  4     Financial              $7,629.19       Creditor filed a claim stating that the debt is
        Pacific                                unsecured. Debtor agrees with the claim and
        Leasing, Inc.                          proposes to pay the debt as unsecured.
  5     Financial              $9,862.33       Creditor filed a claim stating that the debt is
        Pacific                                secured. Creditor attached a UCC-1 that
        Leasing, Inc.                          references a contract number for a contract
                                               that has not been provided as documentation
                                               of the claim. The supporting documentation
                                               does not support the secured claim.
                                               Therefore, Debtor has objected to the Proof
                                               of Claim and proposes to pay the debt as
                                               unsecured.
  6.    RCB Bank              $21,420.87       Creditor filed a secured proof of claim with
                                               which Debtor agrees and proposes to pay the
                                               secured debt as follows: Debtor will pay this
                                               debt in equal monthly payments over 60
                                               months at the contract rate of interest.
                                               Debtor will begin making payments in January
                                               2021. The maturity date will be extended to
                                               61 months from the date the order confirming
                                               plan is filed.
  7.    RCB Bank              $193,264.64      Creditor filed a secured proof of claim with
                                               which Debtor agrees and proposes to pay the
                                               secured debt as follows: Debtor will pay this
                                               debt pursuant to the original contract terms.
                                               Debtor will begin making payments in January
                                               2021. The maturity date will be extended for
                                               the length of time between when the case
                                               was filed and when payments resume.
      Case: 20-10845 Doc: 165-1 Filed: 08/19/20        Page: 22 of 32
        Case: 20-10845 Doc: 132-3 Filed: 07/06/20      Page: 2 of 9




8.    RCB Bank        $99,402.56   Creditor filed a secured proof of claim with
                                   which Debtor agrees and proposes to pay the
                                   secured debt as follows: Debtor will pay this
                                   debt in equal monthly payments over 72
                                   months at the contract rate of interest.
                                   Debtor will begin making payments in January
                                   2021. The maturity date will be extended to
                                   73 months from the date the order confirming
                                   plan is filed.
9.    RCB Bank        $16,110.53   Creditor filed a secured proof of claim with
                                   which Debtor agrees and proposes to pay the
                                   secured debt as follows: Debtor will pay this
                                   debt pursuant to the original contract terms.
                                   Debtor will begin making payments in January
                                   2021. The maturity date will be extended for
                                   the length of time between when the case
                                   was filed and when payments resume.
10.   On Deck         $29,899.15   Creditor filed a claim stating that the debt is
                                   unsecured. Debtor agrees with the claim and
                                   proposes to pay the debt as unsecured.
11.   DS Factors      $2,002.21    Creditor filed a claim stating that the debt is
                                   unsecured. Debtor agrees with the claim and
                                   proposes to pay the debt as unsecured.
12.   Enverto         $2,790.34    Debtor filed a claim stating that the
      Investment                   agreement is a lease. Debtor has filed a
      Group                        motion to assume the lease agreement and
                                   believes that the Court will approve the
                                   motion. Debtor will pay the lease pursuant to
                                   the terms of the order granting motion to
                                   assume lease.
13.   Ascentium       $30,093.67   Creditor has filed a proof of claim stating the
      Capital, LLC                 debt is secured and has attached a UCC-1. The
                                   UCC-1 is not filed. Debtor has filed an
                                   objection to the proof of claim. Therefore,
                                   Debtor proposes to treat the debt as
                                   unsecured because RCB has a lien on the
                                   collateral that is the subject of the debt.
14.   Ascentium       $20,636.17   Creditor has filed a proof of claim stating the
      Capital, LLC                 debt is secured. Creditor listed the value and
                                   secured portion as $11,350, and the
                                   unsecured portion as $9,286.17. Debtor filed a
                                   motion to determine the value of collateral
                                   and allowed amount of secured claim. The
      Case: 20-10845 Doc: 165-1 Filed: 08/19/20        Page: 23 of 32
        Case: 20-10845 Doc: 132-3 Filed: 07/06/20      Page: 3 of 9




                                   motion was granted and an order was entered
                                   by the Court. Pursuant to the Order, Debtor
                                   will pay the allowed secured claim amount of
                                   $4,027.25 in equal monthly payments over
                                   the remaining term of the note. The maturity
                                   date will be extended for the length of time
                                   between when the case was filed and when
                                   payments resume. The remainder of the debt
                                   will be included in the distribution to the
                                   general unsecured creditors. Debtor will begin
                                   making monthly payments on the allowed
                                   secured claim in January 2021.

15.   Ascentium                    Creditor filed a claim stating that the debt is
      Capital, LLC                 unsecured. Debtor agrees with the claim and
                                   proposes to pay the debt as unsecured.
16.   Ascentium                    Creditor filed a claim stating that the debt is
      Capital, LLC                 unsecured. Debtor agrees with the claim and
                                   proposes to pay the debt as unsecured.
17.   Ascentium                    Creditor filed a claim stating that the debt is
      Capital, LLC                 unsecured. Debtor agrees with the claim and
                                   proposes to pay the debt as unsecured.
18.   Ascentium                    Creditor filed a claim stating that the debt is
      Capital, LLC                 unsecured. Debtor agrees with the claim and
                                   proposes to pay the debt as unsecured.
19.   Ascentium                    Creditor filed a claim stating that the debt is
      Capital, LLC                 unsecured. Debtor agrees with the claim and
                                   proposes to pay the debt as unsecured.
20.   Ascentium       $38,946.81   Creditor has filed a proof of claim stating the
      Capital, LLC                 debt is secured. Creditor listed the value and
                                   secured portion as $15,600 and the unsecured
                                   portion as $23,346.81. Debtor filed a motion
                                   to determine the value of collateral and
                                   allowed amount of secured claim. The motion
                                   was granted and an order was entered by the
                                   Court. Pursuant to the Order, Debtor will pay
                                   the allowed secured claim of $3,456 in equal
                                   monthly payments over the remaining term of
                                   the note. The maturity date will be extended
                                   for the length of time between when the case
                                   was filed and when payments resume. The
                                   remainder of the debt will be included in the
                                   distribution to the general unsecured
      Case: 20-10845 Doc: 165-1 Filed: 08/19/20        Page: 24 of 32
        Case: 20-10845 Doc: 132-3 Filed: 07/06/20      Page: 4 of 9




                                   creditors. Debtor will begin making monthly
                                   payments on the allowed secured claim in
                                   January 2021.

21.   Ascentium       $34,080.28   Creditor has filed a proof of claim stating the
      Capital, LLC                 debt is secured. Creditor listed the value and
                                   secured portion as $13,600 and the unsecured
                                   portion as $20,480.28. Debtor filed a motion
                                   to determine the value of collateral and
                                   allowed amount of secured claim. The motion
                                   was granted and an order was entered by the
                                   Court. Pursuant to the Order, Debtor will pay
                                   the allowed secured claim amount of $2,400
                                   in equal monthly payments the remaining
                                   term of the note. The maturity date will be
                                   extended for the length of time between
                                   when the case was filed and when payments
                                   resume. The remainder of the debt will be
                                   included in the distribution to the general
                                   unsecured creditors. Debtor will begin making
                                   monthly payments on the allowed secured
                                   claim in January 2021.

22.   Ascentium                    Creditor filed a claim stating that the debt is
      Capital, LLC                 unsecured. Debtor agrees with the claim and
                                   proposes to pay the debt as unsecured.
23.   Ascentium       $25,288.61   Creditor filed a claim stating the debt is
      Capital, LLC                 secured. Debtor has objected to this proof of
                                   claim and proposes to treat the debt as
                                   unsecured because there is no supporting
                                   documentation that provides a detailed listing
                                   of the collateral. Therefore, Debtor proposes
                                   to treat the debt as unsecured.
24.   Internal        $17,221.79   Debtor disputes the amount of the claim and
      Revenue                      has filed an objection to the claim. Debtor
      Service                      believes the amount owed to the IRS is
                                   $13,736.54 and proposes to pay that amount
                                   in equal monthly payments over the next 60
                                   months. Debtor will begin making monthly
                                   payments in January 2021.
25.   Pawnee          $5,985.24    Creditor filed a claim stating that the
      Leasing                      agreement is a lease. Debtor rejects the
                                   lease.
       Case: 20-10845 Doc: 165-1 Filed: 08/19/20                   Page: 25 of 32
         Case: 20-10845 Doc: 132-3 Filed: 07/06/20                 Page: 5 of 9




26.     Pawnee                $1,275.19        Creditor filed a claim stating that the
        Leasing                                agreement is a lease. Debtor rejects the
                                               lease.
27.     Pawnee                $34,400.81       Creditor filed a claim stating that the
        Leasing                                agreement is a lease. Debtor rejects the
                                               lease.



               Scheduled Debts For Which A Proof Of Claim Was Not Filed

          Creditor                   Claim Amount                       Plan Treatment
First National Bank & Trust     $100,000 and $246,862.94       Debtor listed the debt as
    Co. of Weatherford                                         secured in its Schedules.
                                                               Debtor will pay the debt in
                                                               full in equal monthly
                                                               payments over 60 months at
                                                               5.75% interest. The maturity
                                                               date will be extended for the
                                                               length of time between when
                                                               the case was filed and when
                                                               payments resume. This debt
                                                               is guaranteed by the SBA,
                                                               which is currently making
                                                               payments on the debt due to
                                                               COVID-19, and will continue
                                                               to do so until approximately
                                                               October 2020. Debtor will
                                                               begin making payments in
                                                               January 2021.

The Florist Federal Credit                $12,036.39           The debt is secured by a 2016
          Union                                                Chevy Express Van. Debtor
                                                               proposes to pay the debt in
                                                               equal monthly payments
                                                               over the remaining term of
                                                               the note at the contract rate
                                                               of interest. Debtor will begin
                                                               making payments in January
                                                               2021. The maturity date will
                                                               be extended for the length of
                                                               time between when the case
       Case: 20-10845 Doc: 165-1 Filed: 08/19/20     Page: 26 of 32
         Case: 20-10845 Doc: 132-3 Filed: 07/06/20   Page: 6 of 9




                                                 was filed and when payments
                                                 resume.
       24 Capital                $28,530         Debtor listed the debt as
                                                 disputed in its Schedules.
                                                 Creditor has not filed a proof
                                                 of claim. Therefore, the debt
                                                 is disallowed, is not provided
                                                 for in the plan, and will be
                                                 discharged upon completion
                                                 of the plan.
      ABCO Rents                 $395.71         The debt was listed as
                                                 unsecured in Debtor’s
                                                 schedules and will be treated
                                                 as such in the plan.
Arvest/Security Bankcard       $60,560.97        The debt was listed as
         Center                                  unsecured in Debtor’s
                                                 schedules and will be treated
                                                 as such in the plan.
Blue Bridge Financial, LLC       $10,252         Debtor listed the debt as
                                                 disputed in its Schedules.
                                                 Creditor has not filed a proof
                                                 of claim. Therefore, the debt
                                                 is disallowed, is not provided
                                                 for in the plan, and will be
                                                 discharged upon completion
                                                 of the plan.
       Capital One              $7,230.35        The debt was listed as
                                                 unsecured in Debtor’s
                                                 schedules and will be treated
                                                 as such in the plan.
  Emerald Hills Capital          $26,079         Debtor listed the debt as
   Management, LLC                               disputed in its Schedules.
                                                 Creditor has not filed a proof
                                                 of claim. Therefore, the debt
                                                 is disallowed, is not provided
                                                 for in the plan, and will be
                                                 discharged upon completion
                                                 of the plan.
   Expansion Capital             $46,295         Debtor listed the debt as
                                                 disputed in its Schedules.
                                                 Creditor has not filed a proof
                                                 of claim. Therefore, the debt
                                                 is disallowed, is not provided
        Case: 20-10845 Doc: 165-1 Filed: 08/19/20     Page: 27 of 32
          Case: 20-10845 Doc: 132-3 Filed: 07/06/20   Page: 7 of 9




                                                  for in the plan, and will be
                                                  discharged upon completion
                                                  of the plan.
Fundamental Capital, LLC aka      $15,785         Debtor listed the debt as
      Spark Funding                               disputed in its Schedules.
                                                  Creditor has not filed a proof
                                                  of claim. Therefore, the debt
                                                  is disallowed, is not provided
                                                  for in the plan, and will be
                                                  discharged upon completion
                                                  of the plan.
       Gage, Inc., LLP            $190.40         DSA Factors filed a proof of
                                                  claim for this debt and will be
                                                  treated as stated above in
                                                  the claims treatment
                                                  breakdown.
       Gage, Inc., LLP            $511.47         DSA Factors filed a proof of
                                                  claim for this debt and will be
                                                  treated as stated above in
                                                  the claims treatment
                                                  breakdown.
       Gage Inc., LLP            $1,264.88        DSA Factors filed a proof of
                                                  claim for this debt and will be
                                                  treated as stated above in
                                                  the claims treatment
                                                  breakdown.
       Gage Inc., LLP             225.86          DSA Factors filed a proof of
                                                  claim for this debt and will be
                                                  treated as stated above in
                                                  the claims treatment
                                                  breakdown.
 Green Capital Funding, LLC      $281,000         Debtor listed the debt as
                                                  disputed in its Schedules.
                                                  Creditor has not filed a proof
                                                  of claim. Therefore, the debt
                                                  is disallowed, is not provided
                                                  for in the plan, and will be
                                                  discharged upon completion
                                                  of the plan.
       K&K Interiors              $265.31         The debt was listed as
                                                  unsecured in Debtor’s
                                                  schedules and will be treated
                                                  as such in the plan.
     Case: 20-10845 Doc: 165-1 Filed: 08/19/20     Page: 28 of 32
       Case: 20-10845 Doc: 132-3 Filed: 07/06/20   Page: 8 of 9




      Kabbage                $21,690.93        The debt was listed as
                                               unsecured in Debtor’s
                                               schedules and will be treated
                                               as such in the plan.
     Loanbuilder               $39,348         Debtor listed the debt as
                                               disputed in its Schedules.
                                               Creditor has not filed a proof
                                               of claim. Therefore, the debt
                                               is disallowed, is not provided
                                               for in the plan, and will be
                                               discharged upon completion
                                               of the plan.
Melrose International          $743.43         The debt was listed as
                                               unsecured in Debtor’s
                                               schedules and will be treated
                                               as such in the plan.
 MM Funding Group              $87,000         Debtor listed the debt as
                                               disputed in its Schedules.
                                               Creditor has not filed a proof
                                               of claim. Therefore, the debt
                                               is disallowed, is not provided
                                               for in the plan, and will be
                                               discharged upon completion
                                               of the plan.
 MM Funding Group              $76,650         Debtor listed the debt as
                                               disputed in its Schedules.
                                               Creditor has not filed a proof
                                               of claim. Therefore, the debt
                                               is disallowed, is not provided
                                               for in the plan, and will be
                                               discharged upon completion
                                               of the plan.
 MM Funding Group              $65,375         Debtor listed the debt as
                                               disputed in its Schedules.
                                               Creditor has not filed a proof
                                               of claim. Therefore, the debt
                                               is disallowed, is not provided
                                               for in the plan, and will be
                                               discharged upon completion
                                               of the plan.
National Funding, Inc.         $18,737         This is a noticing party for a
                                               lease with Pawnee Leasing
                                               that has been previously
    Case: 20-10845 Doc: 165-1 Filed: 08/19/20     Page: 29 of 32
      Case: 20-10845 Doc: 132-3 Filed: 07/06/20   Page: 9 of 9




                                              provided for above. See
                                              notes regarding claim
                                              number 25 above.
   Raz Imports               $1,599.84        The debt was listed as
                                              unsecured in Debtor’s
                                              schedules and will be treated
                                              as such in the plan.
Connie Duglin Linen          $3,845.21        The debt was listed as
                                              unsecured in Debtor’s
                                              schedules and will be treated
                                              as such in the plan.
                              Case: 20-10845 Doc: 165-1 Filed: 08/19/20              Page: 30 of 32
                                Case: 20-10845 Doc: 132-4 Filed: 07/06/20            Page: 1 of 3
Label Matrix for local noticing              Arvest Bank                                On Deck Capital Inc
1087-5                                       John W. Mee III                            c/o Christine Levi
Case 20-10845                                Mee Hoge PLLP                              1400 Broadway
Western District of Oklahoma                 50 Penn Place                              New York, NY 10018-5300
Oklahoma City                                1900 NW Expressway, Suite 1400
Mon Jul 6 10:31:11 CDT 2020                  Oklahoma City, OK 73118-1801
On Deck Capital, Inc.                        RCB Bank                                   True Colours, Inc.
101 W. Colfax Ave., 10th Floor               c/o Karen Carden Walsh                     502 S. Main Street
Denver, CO 80202-5167                        Riggs, Abney                               Stillwater, OK 74074-4034
                                             502 West 6th Street
                                             Tulsa, OK 74119-1016

USBC Western District of Oklahoma            24 Capital                                 ABCO Rents
215 Dean A. McGee                            31-10 37th Ave.                            2033 E. 11th St.
Oklahoma City, OK 73102-3426                 Long Island City, NY 11101-2128            Tulsa, OK 74104-3623



(p)ARVEST BANK                               Arvest Bank                                Arvest/Security Bankcard Center
P O BOX 11110                                524 N. Main St.                            PO Box 2169
FORT SMITH AR 72917-1110                     Stillwater, OK 74075-5412                  Lowell, AR 72745-2169



Ascentium Capital, LLC                       Blue Bridge Financial, LLC                 Brian Hobbs
23970 Highway 59 North                       201 Buffalo                                6 Champion Place
Kingwood, TX 77339-1535                      Buffalo, NY 14203                          Stillwater, OK 74074-1065



Capital One                                  Connie Duglin Linen                        (p)ENVERTO INVESTMENT GROUP LLC
PO Box 30285                                 6402 W. Linebaugh Ave.                     ATTN BANKRUPTCY DEPT
Salt Lake City, UT 84130-0285                Tampa, FL 33625-4959                       4250 N DRINKWATER BLVD SUITE 220
                                                                                        SCOTTSDALE AZ 85251-3985


DSA Factors                                  Emerald Hills Capital Management, LLC      Expansion Capital
3126 N. Lincoln Ave.                         d/b/a Outbound Capital                     5801 S. Corporate Pl.
PO Box 577520                                355 S. Teller St. #200                     Sioux Falls, SD 57108-5027
Chicago, IL 60657-7335                       Lakewood, CO 80226-7391


Financial Pacific Leasing Inc                Financial Pacific Leasing, Inc.            First National Bank & Trust Co. Weathfor
3455 S 344th Way Ste 300                     PO Box 4568                                4611 West 6th
Federal Way WA 98001-9546                    Federal Way, WA 98063-4568                 Stillwater, OK 74074-1551



Fundamental Capital, LLC aka Spark Fundi     Gage Inc., LLP                             Green Capital Funding, LLC
201 Mission St.                              PO Box 223                                 116 Nassau St., Ste. 804
San Francisco, CA 94105-1831                 Sister Bay, WI 54234-0223                  New York, NY 10038-2481



Internal Revenue Service                     Jared C. Smith                             K&K Interiors
PO Box 7346                                  RCB Bank                                   2230 Superior St.
Philadelphia, PA 19101-7346                  P.O. Box 189                               Sandusky, OH 44870-1843
                                             Claremore, OK 74018-0189
                            Case: 20-10845 Doc: 165-1 Filed: 08/19/20                               Page: 31 of 32
                              Case: 20-10845 Doc: 132-4 Filed: 07/06/20                             Page: 2 of 3
Kabbage                                              L&J Realty                                           Loanbuilder
925 B Peachtree St. NE, Ste. 1688                    520 W. 6th                                           3505 Silverside Rd.
Atlanta, GA 30309-3918                               Stillwater, OK 74074-4555                            Wilmington, DE 19810-4905



MM Funding Group                                     Mark Sarno                                           Melrose International
114-116 Ditmas Avenue                                6 Champion Place                                     1400 N. 30th St., Ste 22
Brooklyn, NY 11218-4902                              Stillwater, OK 74074-1065                            PO Box 3441
                                                                                                          Quincy, IL 62305-3441


National Funding, Inc.                               Odd Fellows Development Group                        On Deck Capital
9820 Towne Centre Dr., Ste. 200                      621 S. Husband                                       1400 Broadway
San Diego, CA 92121-1944                             Stillwater, OK 74074-4033                            New York, NY 10018-5300



(p)PAWNEE LEASING CORPORATION ATTN SANDI CAR         RCB Bank                                             RCB Bank Stillwater
3801 AUTOMATION WAY                                  Karen Carden Walsh                                   324 S. Duck
STE 207                                              Riggs Abney                                          Stillwater, OK 74074-3218
FORT COLLINS CO 80525-5735                           502 West 6th Street
                                                     Tulsa OK 74119-1016

Raz Imports                                          The Florist Federal Credit Union                     United States Trustee
1020 Eden Rd.                                        404 N. Kentucky Ave.                                 United States Trustee
Arlington, TX 76001-7885                             Roswell, NM 88201-4719                               215 Dean A. McGee Ave., 4th Floor
                                                                                                          Oklahoma City, OK 73102-3479


Amanda R Blackwood                                   Gary D. Hammond                                      Stephen J. Moriarty
Blackwood Law Firm, PLLC                             512 NW 12th Street                                   Fellers Snider
PO Box 6921                                          Oklahoma City, OK 73103-2407                         100 N. Broadway Ave., Suite 1700
Moore, OK 73153-0921                                                                                      Oklahoma City, OK 73102-8820




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Arvest Bank                                          Currency Capital, LLC                                (d)Enverto Investment Group, LLC
105 N. Panther Ave.                                  Los Angeles Headquarters                             4250 N Drinkwater Blvd, Suite 220
Yellville, AR 72687                                  12100 Wilshire Blvd. #1750                           Scottsdale, AZ 85251
                                                     Los Angeles, CA 90025


Pawnee Leasing Corporation
3801 Automation Way, Ste. 207
Fort Collins, CO 80525




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                            Case: 20-10845 Doc: 165-1 Filed: 08/19/20       Page: 32 of 32
                              Case: 20-10845 Doc: 132-4 Filed: 07/06/20     Page: 3 of 3
(u)First National Bank & Trust Co. Weatherfor   (d)Mark Sarno                  (d)RCB Bank
4611 W. 6th Street                              6 Champion Place               Karen Carden Walsh
Stillwater                                      Stillwater, OK 74074-1065      Riggs, Abney, 502 West 6th Street
                                                                               Tulsa OK 74119-1016


End of Label Matrix
Mailable recipients   47
Bypassed recipients    3
Total                 50
